ORDER

PER CURIAM.
Elliott Smith appeals from a trial court judgment terminating his parental rights to his minor child, B.S., pursuant to Section 211.447, RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. In the Interest of F.N.M., 951 S.W.2d 702, 703 (Mo.App. E.D.1997). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *119affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).